Citation Nr: 0706795	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dizziness.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dyspnea.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right leg damage.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
weakness of the bilateral lower extremities.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of use of the veteran's left arm.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diverticulum of the lower third of the esophagus, claimed as 
a digestive condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to June 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2002, and August 2004 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Indianapolis, 
Indiana.  The Board requested additional development in 
November 2006; these matters are again before the Board for 
appellate review.


FINDING OF FACT

The competent evidence does not demonstrate any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in conjunction with a May 31, 
2001, operation or a July 2, 2001, operation or that either 
surgery resulted in additional disability from an event not 
reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
dizziness are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.358 (2006).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for dyspnea 
are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.358 (2006).

3.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for right 
leg damage are not met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.358 (2006).

4. The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for weakness 
of the bilateral lower extremities are not met. 38 U.S.C.A. § 
1151 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.358 
(2006).

5.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of 
use of the veteran's left arm are not met. 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.358 (2006).

6.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
diverticulum of the lower third of the esophagus, claimed as 
a digestive condition, are not met. 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3102, 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).
Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  Disabilities under 38 U.S.C.A. § 1151 are 
treated "as if" service-connected disabilities.  As 
previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
the benefits sought are awarded.

Prior to initial adjudication of his claim, the veteran was 
notified of his and VA's respective duties for obtaining 
evidence via letter in July 2002.  By means of a letter 
issued in October 2005 he was informed of the evidence 
required for entitlement to compensation under 38 U.S.C.A. 
§ 1151, of his and VA's respective duties for obtaining 
evidence, and requested to submit any evidence in his 
possession pertinent to his claims.  He was similarly 
notified in November 2006 while receiving additional notice 
regarding potential disability ratings and effective dates. 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
his VA medical records, to include operation reports and 
reports of pre- and post-surgical medical treatment.  The 
veteran has indicated he has no additional information or 
evidence to support his contentions.  See February 2004 and 
May 2006 correspondence.  As the competent medical evidence 
of record provides no basis to grant his claims and the 
record contains only the veteran's lay statements regarding 
causation, the Board finds no basis for additional 
examination or medical opinion to be obtained.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  While the veteran 
argues that a VA surgeon admitted to him off the record that 
his surgery was done incorrectly, the record does not contain 
references to such conclusions and the veteran indicates no 
medical professional has been willing to so indicate in 
writing.  The veteran also indicates he should have been 
provided with second opinions from private medical providers 
at VA expense.  However, VA's duty to assist does not include 
the duty to pay for the veteran to be examined by a non-VA 
medical provider.  See 38 C.F.R. § 3.159 (2006).

The claims file contains the veteran's statements in support 
of his appeal as well as a transcript of testimony given at a 
hearing before the undersigned in April 2005.  After careful 
review, the Board concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Applicable Law

For claims filed on or after October 1, 1997, such as in the 
instant case, compensation under 38 U.S.C.A. § 1151 shall be 
awarded for a qualifying additional disability as caused by 
improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the appellant's own willful misconduct, which was caused 
by VA treatment, and such additional disability must be 
either caused by VA fault, or by an event not reasonably 
foreseeable.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent procedures.  38 
C.F.R. § 3.361(d)(2).

Analysis

On May 31, 2001, the veteran underwent a hernia operation at 
a VA facility.  The pre-operative report indicates the 
veteran signed the consent form and verbalized understanding 
of the procedure.  The operative report indicates that a 
right groin incision was made and a hernia sac was dissected 
away from the spermatic cord and removed.  The report 
reflects he tolerated the procedure well and the sponge count 
was correct.  A June 4, 2001, VA discharge follow-up note 
indicates the care person with whom the VA medical provider 
spoke stated the veteran was doing well and had no complaints 
of pain or discomfort.  A January 2003 letter from his care 
person indicates she had been over-seeing the veteran since 
his June 2001 operation and he had been very weak and could 
no longer do for himself due to his condition.  She also 
indicated he got short of breath, had a hard time going up 
and down stairs due to weak legs, he seemed tired all the 
time, and he got dizzy and lost his balance.

On June 26, 2001, the veteran was admitted for intensive care 
unit monitoring.  After being transferred to a different VA 
facility, the veteran underwent an aortic valve replacement 
and coronary bypass on July 2, 2001.  See also June 28, 2001, 
VA medical record (purpose of possible surgery was explained 
to the veteran and he expressed a desire to have the 
procedure).  The July 2001 operative report indicates the 
veteran had presented with a six month history of increasing 
exertional dyspnea and several episodes of heart failure over 
the preceding two months.  Testing had revealed significant 
aortic insufficiency and significant coronary disease.  After 
a review of the risks, benefits, and alternatives to surgery, 
the veteran indicated he wished to proceed with the repeat 
valve replacement and coronary bypass.  The operative report 
indicates no complications occurred during the procedure and 
the veteran tolerated that procedure well.  

A July 10, 2001, VA medical record indicates the veteran was 
feeling poorly and not moving around very well and 
authorization was needed for additional home health aid.  A 
July 25, 2001, VA physician's note of the veteran's first 
clinic visit since his surgery reflects the veteran indicated 
he had not yet noticed any benefits from the surgery but he 
denied any progression of exertional dyspnea as well as any 
chest pain or radiation of pain down the arms.  He was found 
to be stable although he had some discomfort upon examination 
of the right leg (near the knee joint) where the saphenous 
vein had been removed.

The veteran's correspondence and testimony at the April 2005 
hearing reveal him to be dissatisfied with the healthcare he 
received from VA and indicates that as a result of his May 
2001 hernia operation he developed right leg weakness.  He 
indicates his July 2001 heart surgery resulted in dizziness, 
dyspnea, weakness of the bilateral lower extremities, loss of 
use of his left arm, and a digestive condition.  He feels 
that he was in better health prior to his surgeries and a 
smaller valve was incorrectly utilized during the heart 
surgery.  Neither the Board nor the veteran possesses the 
necessary medical expertise to diagnose additional 
disabilities as the result of his surgeries.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layman is not competent 
to offer a diagnosis or medical opinion); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  

As to the first element, additional disability, the claims 
file is void of competent medical evidence that indicates 
either surgery resulted in additional disability.  The 
February 2004 heart examination report shows the veteran 
indicated that after his surgery he had weakness of his left 
side, left leg, and left arm.  Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Similarly, an August 2002 VA 
discharge summary contains the veteran's complaints of 
weakness in the extremities and lightheadedness since his 
previous surgeries.  However, the summary indicates the 
veteran did not have orthostatic hypotension and he was 
treated for hyperkalemia.  See also October 2001 VA discharge 
summary showing treatment for hyperkalemia with a likely 
cause being the veteran's poor medication compliance.

A July 2004 VA peripheral nerves examination report contains 
an impression of right leg weakness with a differential 
diagnosis that could include L4 radiculopathy versus spinal 
stenosis.  The examiner indicated it was impossible to 
determine if the right leg weakness was related to a recent 
surgery.  A July 2004 VA digestive condition examination 
report reflects the examiner indicated the veteran's 
gastrointestinal symptoms were not the result of his heart 
surgery but were due to diverticulum of the distal esophagus, 
which in turn was not the result of or caused by the heart 
surgery.

As competent medical evidence does not show the existence of 
additional disability or disabilities as the result of either 
the May 2001 or July 2001 surgeries conducted at VA 
facilities, much less that negligence or an unforeseeable 
event was involved, the Board must conclude that that the 
weight of the evidence is against the veteran's claims.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).  As such, the 
veteran's claims of entitlement for compensation under 
38 U.S.C.A. § 1151 fail and this appeal is denied.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for dizziness, dyspnea, right leg damage, weakness of the 
bilateral lower extremities, loss of use of the veteran's 
left arm, and diverticulum of the lower third of the 
esophagus, claimed as a digestive condition, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


